Citation Nr: 0027500	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-12 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of the recovery of the overpayment of 
Department of Veterans Affairs (VA) disability pension in the 
calculated amount of $17,061.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of the 
Committee on Waivers and Compromises (Committee) of the San 
Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran requested and was schedule 
for hearings with the Committee on two occasions, once in 
August 1998 and again in September 1999.  The veteran 
canceled the August 1998 hearing and failed to report to 
September 1999 hearing.


FINDINGS OF FACT

1.  The veteran was determined to be permanently and totally 
disabled by a June 1982 rating decision and awarded 
disability pension.

2.  The RO notified the veteran in subsequent correspondence, 
of his obligation to immediately notify the VA of any change 
in family income and to report all income.

3.  In an Eligibility Verification Report (EVR) in April 
1996, the veteran failed to report his spouse's earned annual 
income.  Subsequent evidence revealed that that the veteran's 
spouse's had earned annual income in 1995, 1996, and 1997.

4.  In December 1997, the veteran's disability pension 
benefits were terminated effective February 1, 1995, based on 
the veteran's spouse's receipt of earned income.  This action 
created an overpayment of $17,061.00.

5.  It is contrary to equity and good conscience to deny a 
waiver of recovery of the amount of the debt of $17,061.00, 
resulting from the overpayment of disability pension 
benefits.

CONCLUSION OF LAW

Recovery of an overpayment of disability pension benefits in 
the amount of $17,061.00 would be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been in receipt of disability pension 
benefits for many years.  In June 1982, the RO determined 
that the veteran was permanently and totally disabled for 
pension purposes.  In several award letters, dated from April 
1986 to February 1997, the veteran was informed of his 
responsibility to promptly notify the VA of any changes in 
his income as well as the income of his spouse, and that he 
was to report the total amount and source of all income 
received.

In an April 1996 EVR, the veteran verified that his spouse's 
annual earned income was $0 for 1995 and 1996.  According to 
the RO, evidence received in 1997 revealed that the veteran's 
spouse received earned income in the amount of $12,200 from 
February 1995 to February 1997 and $4,596 from February 1997 
to February 1998.  In a December 1997 letter, the veteran was 
notified that the RO was proposing to terminate his 
disability pension benefits retroactive to February 1, 1995 
due to his spouse's receipt of income.  In February 1998, the 
RO terminated the veteran's disability pension benefits 
effective February 1, 1995.   In March 1998, the veteran was 
notified of an overpayment in the amount of $17,061. 

In April 1998, the veteran requested a waiver of the 
overpayment of $17,061 because repayment would result in 
undue financial hardship on him and his spouse.  The 
veteran's April 1998 financial status report reflected that 
the veteran's total monthly family income was $751.  The 
veteran reported that his spouse last worked in May 1997.  
Total monthly expenses were $1,337, including $447 for house, 
$250 food, $100 utilities and heat, and $540 medical 
expenses.  There were no installment contracts or debts.  
Monthly expenses exceeded monthly income by $586.  The 
veteran submitted an amended financial status report in 
August 1998.  He reported total monthly income of $946 to 
include $200 from the VA.  His expenses totaled $1175, 
including $447 for housing, $200 for food, $100 for utilities 
and heat, $28 for telephone, and $400 for medical.  His 
monthly expenses exceed his monthly income by $229.

The Committee denied the veteran's request for waiver in a 
September 1998 decision on that basis that collection of the 
debt would not be against equity and good conscience.  The 
Committee determined that the veteran was at fault in the 
creation of the overpayment and that recovery of the 
overpayment would not create undue financial hardship.  

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (1999).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965(b) (1999).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994)(citing 38 C.F.R. § 1.965). 

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, or bad faith, 
the request for waiver will be evaluated pursuant to the 
principles of equity and good conscience found in 38 C.F.R. 
§ 1.965(a)(1999).  In applying the equity and good conscience 
standard to a case, the factors to be considered by the 
adjudicator are:  (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon receipt of 
VA benefits.  Additionally, the adjudicator must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to the VA.  38 C.F.R 
§ 1.965(a)(1999).

Upon review of the record, the Board notes that the veteran, 
in multiple award letters, was clearly informed of his 
responsibility to notify the VA promptly with regard to 
changes in income and that failure to do so would result in 
the creation of an overpayment in his account.  Nevertheless, 
he failed to report his wife's earned income on his 1996 EVR 
despite being warned of the consequences of any failure to 
report income changes promptly.  Therefore, the Board finds 
that the veteran's actions in failing to notify the VA 
promptly with regard to his spouse's receipt of earned income 
contributed substantially to the creation of debt.  There was 
no fault on the part of the VA in the creation of the 
overpayment.  

The Board also finds that recovery of the debt would not 
nullify the objective for which benefits were intended.  The 
purpose of pension benefits is to provide income to veterans 
who are unemployable by reason of their disabilities and who 
meet certain financial status criteria.  As the veteran's 
family receives additional income, this income must be 
factored in to determine the amount to which he is entitled.  
Without the benefit of accurate and timely information, the 
VA is unable to determine whether a veteran meets the 
criteria.  Therefore, the Board finds that to recover the 
overpayment of such benefits does not nullify the objective 
of the payment, as the veteran did not provide the 
information which was required to determine his entitlement 
to the benefits received.  The Board further finds that the 
evidence does not show that the veteran incurred a legal 
obligation or changed his position to his detriment in 
reliance upon the receipt of VA benefits.  Finally, failure 
to make restitution would result in the veteran's unjust 
enrichment by virtue of the fact that he has retained money 
to which he was no legally entitled.

As to whether that repayment of the claim would result in 
financial hardship, the Board notes that the regulation 
provides that consideration should be given to whether 
collection of the indebtedness would deprive the debtor of 
the basic necessities.  The only evidence of record 
pertaining to the veteran's overall financial status are 
financial status reports received in 1998.  In both reports, 
the family's monthly expenses exceeded their income by a 
significant amount.  Expenses, which appeared to be 
reasonable, were confined to necessities, such as food, 
shelter and unreimbursed medical expenses, while assets were 
minimal, furniture and an older car.  In view of the fact 
that expenses are confined to the basic necessities, and 
still exceed income, the Board finds that there exists a 
reasonable doubt that repayment of this debt would cause the 
veteran and his wife undue hardship.  With application of the 
benefit of the doubt rule, repayment of the debt is waived 
under the principles of equity and good conscience.


ORDER

Waiver of recovery of the overpayment of disability pension 
benefits in the amount of $17,061 is granted.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

 

